DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Specification
The disclosure is objected to because of the following informalities: paragraph 3 of the published specification includes “A vertical database schema is limited by one dimension-dimension value pair (i.e., one-dimension field) per table/table.” It is not clear what a “table/table” is. Appropriate correction is required.

Claim Objections
Claim 8 is objected to because it ends in a semicolon. 
Claim 11 is objected to because it does not end in a period. 
Claim 12 is objected to because it includes the word “dived”; for examination purposes, this is interpreted as “divided”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “a hybrid dynamic database schema defined by each table in the database being configured to allow for a plurality of dimension fields”. This language explicitly sets forth a definition of a claim element in an open-ended and ambiguous manner. More specifically, the claimed schema is defined by a table that may have a plurality of dimension fields, or may not have a plurality of dimension fields. Due to this expressly recited ambiguity, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claims 2-20 include the same or similar language, or are respective dependent claims, and are therefore likewise rejected.
Claim 1 includes “the one or more processors”. There is insufficient antecedent basis for this limitation in the claim. Thus, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claims 2, 10 and 16 include “adding one or more additional fields to the hybrid dynamic database schema” or “the hybrid dynamic database schema is defined by each table in the database including one or more additional fields”, however, nothing in claims 1, 2, 10 and 16 require an initial or original field in the hybrid dynamic database schema. Accordingly, it is not clear what it means for the schema to have an additional field. Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claims 2, 3, 4, 10 and 16 include the phrase “dimension-dimension value pair.” It is not clear what this means. The meaning of this phrase is not apparent from the prior art or from the application as filed. See MPEP § 2173.05(a). Paragraph 3 of the published specification includes “A vertical database schema is limited by one dimension-dimension value pair (i.e., one dimension field) per table/table.” This sentence suggests that a dimension-dimension value pair is a dimension field. Paragraph 9 of the published specification includes “In specific embodiments of the system, the hybrid dynamic database schema is defined by each table in the database including one or more additional fields, referred to herein as DimSet fields. Each additional field includes a set of dimension-dimension value pairs.” This sentence suggests one or more dimension-dimension value pairs are included inside of dimension fields which contradicts with a dimension dimension value pairs itself being a dimension field. Due to this ambiguity, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claims 5-7, 10-13, 16-19 include the phrase “dividing and/or grouping” or a variation thereof. The recitation of this phrase in the claims is made with respect to dimension-dimension value pair defined dividing and/or grouping criteria, or results divided and/or grouped by queries. It is not clear what is being divided and/or grouped by dimension dimension value pair criteria and it is also not clear how it would be possible to have a defined criteria that divides and groups the same thing. Furthermore, it is not clear what it means for results to be divided and grouped by queries. Due to this ambiguity, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claim 2 provides a definition for the hybrid dynamic database schema but parent claim 1 already provides a definition. Accordingly, claim 2 is re-defining a limitation that was already defined in claim 1 and thus it is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claim 4 includes “wherein n is a maximum number of possible dimensions required in each of the one or more tables in the database.” There is insufficient antecedent basis for the one or more tables. Furthermore, it is not clear what a required possible dimension is. Thus, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claim 5 includes “the dimension fields in the hybrid dynamic database schema” and “the query sets”. There is insufficient antecedent basis for these limitations in the claim. Thus, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claim 11 and 17 include “the aggregation jobs” and “the query sets”. There is insufficient antecedent basis for these limitations in the claims. Thus, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.
Claim 20 includes “a fifth set of codes” but parent claim 18 already includes “a fifth set of codes”. Accordingly, claim 20 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention; all respective dependent claims are likewise rejected.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 16-20, the limitations “…set of codes for…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions recited in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system, method and computer program product of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: memory, processing device, processor, processor device, and non-transitory computer-readable medium.
In exemplary claim 10, limitations reciting the abstract idea are as follows:
	providing for a database having a hybrid dynamic database schema defined by each table in the database being configured to allow for a plurality of dimension fields, each dimension field comprising a dimension - dimension value pair (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a database having a schema defined by a table that may or may not have a field. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
	adding one or more additional fields to the hybrid dynamic database schema, each additional field having a different set of dimension-dimension value pairs, each set of dimension -dimension value pairs defining dividing and/or grouping criteria (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking that the schema has a field with an attribute and a value that can be divided or grouped. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a memory, processing device, processor, processor device, and non-transitory computer-readable medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 45-48 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a memory, processing device, processor, processor device, and non-transitory computer-readable medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 45-48 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as admitted by Applicant.

As per claim 1, Applicant admitted prior art discloses a system for providing and utilizing a hybrid dynamic database schema, the system comprising: a computing platform including a memory, and one or more processing devices stored in the memory; and a database stored in the memory, accessible via the one or more processors and including a hybrid dynamic database schema defined by each table in the database being configured to allow for a plurality of dimension fields (pars. 2-4 of the published instant specification describe multiple examples of traditional database schemas that are defined by tables in the database having one or more-dimension fields. Claim interpretation note: the phrase “hybrid dynamic” is not expressly defined anywhere in the instant application, and more importantly, the definition recited in the claim has nothing to do with the phrase “hybrid dynamic”).

As per claim 2,  Applicant admitted prior art discloses the system of claim 1, wherein the hybrid dynamic database schema is defined by each table in the database including one or more additional fields, each additional field comprising a set of dimension-dimension value pairs (see rejection of claim 1 above – note that paragraph 2 of the published instant specification sets forth that traditional database schemas include adding new fields and paragraph 3 defines dimension dimension value pairs as just (traditional) dimension fields).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckmann et al., Extending RDBMSs To Support Sparse Datasets Using An Interpreted Attribute Storage Format, hereinafter Beckmann.

As per claim 1, Beckmann discloses a system for providing and utilizing a hybrid dynamic database schema, the system comprising: a computing platform including a memory, and one or more processing devices stored in the memory (sections 4.1, 4.2, 4.4); and 
a database stored in the memory, accessible via the one or more processors and including a hybrid dynamic database schema defined by each table in the database being configured to allow for a plurality of dimension fields (see at least abstract, fig. 1, section 1 last 4 paragraphs and section 3).

As per claim 10, Beckmann discloses a computer-implemented method for providing and utilizing a hybrid dynamic database schema, the method executed by one or more computing processor devices and comprising: providing for a database having a hybrid dynamic database schema defined by each table in the database being configured to allow for a plurality of dimension fields, each dimension field comprising a dimension—dimension value pair (see at least abstract, fig. 1, section 1 last 4 paragraphs and section 3, note the illustration of multiple examples of dimension-dimension value pairs in at least fig. 1, 4 and 5 and note further that this is narrower than the broad description provided in pars. 54-57 of the published instant specification); and 
adding one or more additional fields to the hybrid dynamic database schema (see at least the abstract which states extending (i.e. adding) interpreted fields and see fig.’s 4-5), each additional field having a different set of dimension-dimension value pairs, each set of dimension—dimension value pairs defining dividing and/or grouping criteria (page 2, last par. on left col. discloses that each interpreted field is a storage of attribute tag and values (i.e. dimension-dimension value pair) as added fields to traditional (horizontal) RDBMS storage formats and see section 3.1, fig. 4 and 5 for interpreted fields stored as interpreted storage as added fields to traditional horizontal RDBMS storage formats, the added fields each including a different set of value pairs corresponding to a dimension field (i.e. dimension dimension value pairs) and viewed as a single object and collected together (i.e. defining grouping criteria) and each added interpreted field being used to separate its corresponding set of value pairs from those of other added interpreted fields (i.e. defining dividing  criteria)).

As per claim 2, Beckmann discloses the system of claim 1, wherein the hybrid dynamic database schema is defined by each table in the database including one or more additional fields, each additional field comprising a set of dimension-dimension value pairs (see rejection of second limitation of claim 10).

As per claim 3, Beckmann discloses The system of claim 2, wherein the hybrid dynamic database schema is configured to provide for adding one or more new additional fields, each new additional field having a new set of dimension-dimension value pairs (see rejection of second limitation of claim 10).

As per claim 4, Beckmann discloses The system of claim 3, wherein each of the one or more additional fields comprises up to n number of dimension-dimension value pairs, wherein n is a maximum number of possible dimensions required in each of the one or more tables in the database (see rejection of second limitation of claim 10 including at least fig. 5).

As per claim 5, Beckmann discloses The system of claim 1, further comprising: a data query engine stored in the memory (section 4.1 including at least section 4.2.1), executable by at least one of the processing devices and configured to: receive a query set for each of a plurality of aggregation jobs, each query in the query set defining one or more of the dimension fields in the hybrid dynamic database schema, and execute, in parallel, the queries within the query sets to divide and/or group results of a corresponding aggregation job (see at least last par. of section 3 and section 4.2.1).

As per claim 6, Beckmann discloses the system of claim 5, wherein the data query engine is further configured to: store the divided and/or grouped results of each of the plurality of aggregation jobs in a single table within the database (see rejection of claim 5, also note that section 4.3.1 discloses storing results in a table as a construction of a table).

As per claim 7, Beckmann discloses the system of claim 6, wherein the single table is divided into a plurality of partitions, each partition in the table is configured to store the divided and/or grouped result of one of the plurality of aggregation jobs (see at least fig. 5 for an illustration of such partitions).

As per claim 8, Beckmann discloses The system of claim 5, further comprising: a data aggregation engine stored in the memory, executable by at least one of the processing devices and configured to: execute, in parallel on multiple threads, the plurality of aggregation jobs, each aggregation job configured to aggregate data from a granular level to a higher level (see rejection of claim 5, also note that section 4.3.1 discloses storing results in a table as a construction of a table).

As per claim 9, Beckmann discloses The system of claim 8, further comprising: a second computing platform including a second memory, and one or more second processing devices stored in the second memory; and a modeling tool stored in the second memory, executable by at least one of the second processing devices and configured to: receive a plurality of input variable sets, execute one or more modeling algorithms based on the input variable sets, and output, for each input variable set, results of the modeling algorithms, wherein the results define the data at the granular level that is aggregated by the data aggregation engine (at least fig.’s 6-9 illustrate results that model and define granular level data of the constructed table data of fig.’s 4-5). 

As per claim 11, Beckmann discloses The computer-implemented method of claim 10, further comprising: receiving a query set for each of the aggregation jobs, each query in the query sets defining a plurality of dimension fields in the hybrid dynamic database schema; and executing, in parallel, the queries within the query sets to divide and/or group results of a corresponding aggregation job (see at least last par. of section 3 and section 4.2.1).

As per claims 12-20, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20130110766
Par. 17
Hybrid row and column orientation for the best performance.

20130166534
Pars. 3,10
Hybrid row store and column store database table

Agarwal et al. Storage and Querying of E-Commerce Data. 2001.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154